De Haven, J.
The demurrer to the complaint was properly overruled. In an action like this, to recover damages resulting from the alleged negligence of a defendant, a general allegation of negligence upon the part of the defendant is sufficient. “The negligence is the ultimate fact to be pleaded, and is not a legal conclusion.” (Bliss on Code Pleading, sec. 211.)
Nor was it incumbent on the plaintiffs to allege that they were not guilty of contributory negligence. (Robinson v. Western Pac. R. R. Co., 48 Cal. 409.)
The appeal in this case is without merit.
Judgment and order affirmed.
McFarland, J., and Fitzgerald, J., concurred.